UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1028


CORA M. HILL,

                Plaintiff - Appellant,

          v.

JAMES C. HAWKS, Circuit Judge, Circuit Court of the City of
Portsmouth; GEORGE T. ALBISTON, ESQ.; WILLIAM F. DEVINE,
ESQ.; SUPREME COURT OF VIRGINIA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00364-MSD-DEM)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cora M. Hill, Appellant Pro Se.      Nicholas Foris Simopoulos,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
James Arthur Cales, III, Alan Brody Rashkind, FURNISS, DAVIS,
RASHKIND & SAUNDERS, Norfolk, Virginia; William Delaney Bayliss,
Joseph Earl Blackburn, III, WILLIAMS MULLEN, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cora       M.   Hill    appeals      the         district    court’s       orders

dismissing her civil action for failure to establish a proper

basis   for    jurisdiction          over    any     of    the    named     Defendants      and

denying reconsideration of those orders.                          On appeal, we confine

our review to the issues raised in the Appellant’s brief.                                   See

4th   Cir.    R.     34(b).      Because       Hill’s          informal    brief    does    not

challenge the bases for the district court’s dispositions, Hill

has     forfeited         appellate         review        of     the      court’s        orders.

Accordingly, although we grant leave to proceed on appeal in

forma pauperis, we affirm the district court’s judgments.                                    We

dispense      with       oral   argument        because          the    facts      and    legal

contentions        are    adequately        presented      in     the     materials      before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                              2